Exhibit 10.1

 

EXECUTION COPY

 

FIFTH AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

FIFTH AMENDMENT, dated as of October 26, 2012 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011, as further amended by that certain Third Amendment to
Master Repurchase Agreement dated as of April 13, 2012, and as further amended
by that certain letter dated April 27, 2012, and as further amended by that
certain Fourth Amendment to Master Repurchase Agreement dated as of June 29,
2012 (the “Existing Master Repurchase Agreement”), by and among EXCEL MORTGAGE
SERVICING, INC., a California corporation, with an address at 19500 Jamboree
Road #400, Irvine, California 92612, as a seller (“Excel”), AMERIHOME MORTGAGE
CORPORATION, a Michigan corporation, with an address at 2141 W. Bristol Road,
Flint, Michigan 48507, as a seller (“AmeriHome”) (Excel and AmeriHome are
individually and collectively referred to herein as “Seller”), and CUSTOMERS
BANK, a Pennsylvania state-chartered bank, with an address at 99 Bridge Street,
Phoenixville, Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

ARTICLE II
AMENDMENT

 

1.                                      The following definitions contained in
Section 1 (Definitions) of the Existing Master Repurchase Agreement are hereby
deleted and replaced in their entirety by the following:

 

“Maximum Aggregate Purchase Price” means Forty Seven Million Five Hundred
Thousand and 00/100 Dollars ($47,500,000.00).

 

--------------------------------------------------------------------------------


 

2.                                      The following new definition is hereby
added to Section 1 (Definitions) of the Existing Master Repurchase Agreement:

 

“Loan Data” means the data and documents required by Buyer as set forth in
Exhibit II hereof.  The data and documents may be updated and changed from time
to time at Buyer’s sole discretion.

 

3.                                      Section 3(a) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(a)                                 Seller shall request a Transaction by
submitting to Buyer via Electronic Transmission a Purchase Request by noon
Eastern Time on the Purchase Date.  Seller may, by paying Twenty Five and 00/100
Dollars ($25.00) (the “Same Day Funding Fee”), deliver to Buyer via Electronic
Transmission a Purchase Request after noon Eastern Time on the Purchase Date. 
Buyer will use reasonable efforts to accommodate any such request but shall have
no liability if it is unable to complete the Transaction on such day.  The Same
Day Funding Fee shall only be payable if Buyer completes the Transaction on such
day.  Buyer shall have the obligation to enter into Transactions up to the
Maximum Aggregate Purchase Price.

 

In addition, Seller shall provide Buyer with credit information on the Mortgage
Loan Obligor sufficient to enable Buyer to perform an independent credit
analysis on Obligor, if Buyer decides to perform an independent credit
analysis.  If Seller submits a substantial quantity of Transactions, Buyer may
use sampling techniques to independently verify credit information of the
Obligor.

 

If Buyer agrees to purchase such Mortgage Loan, then no later than the Purchase
Date Buyer shall reflect on its computer system the Mortgage Loan as purchased
(the “Confirmation”).

 

The Buyer shall provide Seller with limited on-line access to Buyer’s computer
system for the purpose of Seller submitting Purchase Requests and viewing
Confirmations.  Buyer shall provide Seller with instructions on how to access
the computer system.

 

In the event Seller disagrees with any terms of the Confirmation, Seller shall
immediately notify Buyer of such disagreement.  An objection by Seller must
state specifically that it is an objection, must specify the provision(s) being
objected to by Seller, must set forth such provision(s) in the manner that
Seller believes they should be stated, and must be received by Buyer no more
than one (1) Business Day after the Confirmation was received by Seller.

 

In connection with the sale of the Mortgage Loan to a Take-Out Investor, the
Seller shall request the Buyer deliver to such Take-Out Investor the original
Mortgage Note, and, in some cases, other documents contained in the Mortgage
Loan file, along with a bailee letter instructing the Take-Out Investor to hold
the original Mortgage Note and any other documents as bailee for the Buyer.

 

2

--------------------------------------------------------------------------------


 

Prior to such delivery, Seller shall provide Buyer with a copy of the sale
agreement, trade confirmation or similar document with such Take-Out Investor or
letter of good standing from the Take-Out Investor.  As long as Seller meets the
requirements contained in the prior two sentences, Buyer shall deliver such
documents to the Take-Out Investor within one (1) Business Day of such request
by Seller.  The bailee letter shall instruct the Take-Out Investor to send the
sale proceeds to the Buyer’s collection account.  The Seller shall provide Buyer
with a copy of the purchase advice from the Take-Out Investor and the Buyer
shall match the purchase advice against the Repurchase Price due from Seller
related to such Mortgage Loan.  Any excess proceeds shall be transferred to the
Seller’s maintenance account at the Buyer and any shortfall shall be transferred
from the Seller’s maintenance account to the Buyer’s collection account.  Upon
receipt of the entire Repurchase Price, the Buyer’s interest in such Mortgage
Loan shall be released.  The bailee letter shall provide, in the event the
Take-Out Investor does not purchase a Mortgage Loan within thirty (30) Business
Days of receipt of the original Mortgage Note, the Take-Out Investor shall
immediately return to the Buyer such Mortgage Note and other documents it
received related to such Mortgage Loan.

 

4.                                      Section 3(b) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(b)                                 Any Confirmation by Buyer shall be deemed to
have been received by Seller on the date the Confirmation is posted on Buyer’s
computer system.

 

5.                                      Section 5(b)(1) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(1)                                 There shall have been submitted to Buyer by
Electronic Transmission the Purchase Request for such Mortgage Loan.

 

6.                                      Section 5(b)(6) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(6)                                 By submitting a Purchase Request to Buyer
hereunder, Seller shall be deemed to have represented and warranted the accuracy
and completeness of the statements set forth in Sections 5(b)(2) through
5(b)(5) above.

 

7.                                      A new Section 5(b)(8) is hereby added to
the Existing Master Repurchase Agreement as follows:

 

(8)                                 The Seller has given written instructions to
the Settlement Agent as follows:

 

(i)                                     To hold the Purchase Price funds In
Trust For Buyer and to use them only to close the applicable Mortgage Loan;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  After closing, to immediately deliver to
CB Warehouse Lending the executed Note (including original riders thereto), a
copy of the HUD-1 and a certified copy of the executed Mortgage/Deed of Trust
(also including riders);

 

(iii)                               If the Mortgage Loan does not close or
disburse within one (1) Business Day after the scheduled Purchase Date, to
immediately return the Purchase Price by federal wire to:

 

Customers Bank

Phoenixville, PA 19460

ABA# 031302971

For Credit to:  CB Warehouse Lending

Account# 5321534

Reference Borrower’s Last Name

 

8.                                      Section 7(a)(1) of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by the
following:

 

(a)(1)                  Minimum Adjusted Tangible Net Worth of Seller.  Permit
Excel’s Adjusted Tangible Net Worth as of the last day of any fiscal quarter to
be less than Seventeen Million and 00/100 Dollars ($17,000,000) or the highest
amount required to maintain a mortgage license in any jurisdiction where Seller
is licensed to originate mortgage loans, whichever is higher.  Permit
AmeriHome’s Adjusted Tangible Net Worth as of the last day of any fiscal quarter
to be less than Two Million Four Hundred Thousand and 00/100 Dollars
($2,400,000) or the highest amount required to maintain a mortgage license in
any jurisdiction where Seller is licensed to originate mortgage loans, whichever
is higher.

 

9.                                      Exhibit II of the Existing Master
Repurchase Agreement is hereby deleted and replaced in its entirety by Exhibit A
attached hereto.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE IV
MISCELLANEOUS

 

1.                                      Ratification.  Except as expressly
affected by the provisions hereof, the Existing Master Repurchase Agreement, as
amended, shall remain in full force and effect in accordance with its terms and
ratified and confirmed by the parties hereto.  On and after the date hereof,
each reference in the Existing Master Repurchase Agreement to “the Agreement”,

 

4

--------------------------------------------------------------------------------


 

“hereunder”, “herein” or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

2.                                      Limited Scope.  This Amendment is
specific to the circumstances described above and does not imply any future
amendment or waiver of rights of the Buyer and the Seller under the Existing
Master Repurchase Agreement.

 

3.                                      Severability.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.                                      Caption.  The captions in the Amendment
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument.

 

6.                                      Applicable Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ William Ashmore

Name:

Ron Morrison

 

Name:

William Ashmore

Title:

Executive Vice President &

 

Title:

President

 

General Counsel

 

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ William Ashmore

Name:

Ron Morrison

 

Name:

William Ashmore

Title:

Executive Vice President &

 

Title:

President

 

General Counsel

 

 

 

Signature Page to Fifth Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A to Fifth Amendment to

Master Repurchase Agreement

 

EXHIBIT II

 

LOAN DATA

 

ORIGINATOR’S LOAN #:

 

BORROWER(S):

(FIRST & LAST NAME)

 

NOTE AMOUNT:

 

INVESTOR (and Price):

 

CLOSING AGENT (Please attach wire instructions):

 

REQUESTED PURCHASE
DATE: 

 

AMT REQUESTED

 

+ AMT FROM MAINT ACCT

 

= TOTAL WIRE AMT TO CLSG

 

 

 

 

 

 

 

 

 

 

 

$

 

$

 

= $

 

 

In support of the above referenced purchase, we submit the following documents:
(please check)

 

1.

o

Closing Agent wire instructions.

2.

o

Executed Note endorsed in blank (if a refinance) or copy of Note to be executed
at closing (if a purchase), including all Riders.

3.

o

Loan Purchase Commitment from an Approved Investor covering this loan or hedging
reports acceptable to buyer.

4.

o

Closing Protection Letter from a title insurance company covering the Closing
Agent dated within 30 days of purchase date (or E&O Policy for Attorney in NY).

5.

o

Automated Underwrite Results or Form 1008 (Uniform Underwriting & Transmittal
Summary).

6.

o

If loan amount is > $500K, Form 1003 signed by the borrower.

7.

o

If loan amount is > $500K, full Appraisal.

 

 

 

8.

o

If loan is already closed, a certified Executed true copy of HUD-1, and any
additional exhibits.

9.

o

If loan is already closed, a certified Executed true copy of the Mortgage/Deed
of Trust, plus riders attached thereto.

 

Items Needed Post Funding:

 

10.       If a MERS loan, within 3 days, MERS registration showing Customers
Bank listed as the Interim Funder. Our interim funder # is 1008768. Otherwise,
an executed Assignment of Mortgage/Deed of Trust, in blank, in proper form for
recordation (with legal description) required at the time of purchase.

11.       Within 30 days (If loan is still active on warehouse facility), a copy
of the FHA or VA Commitment to Insure is required.

 

--------------------------------------------------------------------------------

 